Exhibit 10.2

OPENTV CORP.

2005 INCENTIVE PLAN

Restricted Share Agreement

RESTRICTED SHARE AGREEMENT dated as of             , 2008 (the “Grant Date”),
between OpenTV Corp. (the “Company”) and Ben Bennett (“Grantee”).

Recitals

A. Grantee is an employee of the Company or one of its Subsidiaries.

B. The Company has adopted the OpenTV Corp. 2005 Incentive Plan, effective
October 13, 2005 (the “Plan”), which is incorporated herein by reference. This
Agreement is entered into pursuant to Section 11.5 of the Plan. Any capitalized
terms used herein and not otherwise defined are used as defined in the Plan.

C. Pursuant to an Employment Agreement dated November 5, 2008 between Grantee
and the Company (the “Employment Agreement”), Grantee is entitled to the
Restricted Shares (as defined below) in recognition of Grantee’s contributions
to the Company.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Grantee hereby agree to the following:

1. Grant of Restricted Shares. The Company hereby awards to Grantee under the
Plan, subject to the terms and conditions hereinafter set forth, 100,000 shares
(the “Restricted Shares”) of the Company’s Class A Ordinary Shares, no par
value. The Restricted Shares will be registered in the name of Grantee and will
be recorded electronically via the Direct Registration System with BNY Mellon
Shareowner Services, the Company’s transfer agent. The Restricted Shares will
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to the Restricted Shares, substantially in the following form:

The transferability of the Class A Ordinary Shares represented by this
electronic record are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Restricted Share Agreement, effective as
of             , 2008, between OpenTV Corp. and the registered owner hereof.
Copies of such Agreement are on file in the offices of OpenTV Corp., 275
Sacramento Street, San Francisco, California 94111.

2. Transfer Restrictions. The Restricted Shares may not be transferred or
assigned in any manner otherwise than by will or by the laws of descent or
distribution or pursuant to a Domestic relations order. Upon any attempt to
effect any such transfer or assignment, the award provided for herein shall
immediately become null and void, and the Restricted Shares shall be immediately
forfeited to the Company. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of Grantee.

 



--------------------------------------------------------------------------------

3. Restrictions. Subject to the forfeiture provisions referred to in Section 4
hereof, the restrictions on the Restricted Shares shall lapse with respect to
one-third of the Restricted Shares on each of March 5, 2009, 2010 and 2011. If
application of the foregoing schedule causes a fractional Share, such fractional
Share shall be rounded down to the nearest whole Share. After the restrictions
lapse, the Class A Ordinary Shares shall no longer be “Restricted Shares” and
shall be fully vested in and owned by the Grantee.

4. Termination of Employment. Sections 3 and 4 of the Employment Agreement set
forth certain terms and conditions in respect of the Restricted Shares that are
applicable upon termination of Grantee’s employment, which terms and conditions
are incorporated herein by reference.

5. Distribution Following Termination of Restrictions. Upon the lapsing of the
restrictions as to any portion of the Restricted Shares that have vested to
Grantee pursuant to the terms hereof, the Company will instruct BNY Mellon
Shareowner Services to remove, in respect of such portion of the Restricted
Shares, the restrictive legend regarding transferability; provided that the
Company shall not be obligated to issue any fractional shares.

6. Voting and Dividend Rights. During the period in which the restrictions
provided herein are applicable to the Restricted Shares, Grantee shall have the
right to vote the Restricted Shares and to receive any cash dividends paid with
respect thereto unless and until forfeiture thereof. Any dividend or
distribution payable with respect to Restricted Shares that shall be paid or
distributed in shares of Class A Ordinary Shares shall be subject to the same
restrictions provided for herein, and the shares so paid or distributed shall be
deemed Restricted Shares subject to all terms and conditions herein. Any
dividend or distribution (other than in cash or Class A Ordinary Shares) payable
or distributable on Restricted Shares, unless otherwise determined by the
Committee, shall be subject to the terms and conditions of this Agreement to the
same extent and in the same manner as the Restricted Shares are subject;
provided that the Committee may make such modifications and additions to the
terms and conditions (including restrictions on transfer and the conditions to
the timing and degree of lapse of such restrictions) that shall become
applicable to such dividend or distribution as the Committee may provide in its
absolute discretion.

7. Change in Control. Upon a Change in Control, if the Company or the survivor
or successor entity in the transaction does not assume this Agreement in a
manner that provides substantially the same benefits to Grantee as existed under
this Agreement prior to the Change of Control, all restrictions shall lapse on
the Restricted Shares.

A “Change in Control” shall be deemed to have occurred if:

(a) any person (as defined in Sections 13(d) and 14(d) of the Exchange Act) (a
“Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company (not
including in the amount of the securities beneficially owned by such person any
such securities acquired directly from the Company or its Subsidiaries)
representing 50% or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that for purposes of this
Agreement, the term “Person” shall not include (A) the Company or any of its
Affiliates, (B) a



--------------------------------------------------------------------------------

trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company;
and provided, further, however, that for purposes of this paragraph (i), there
shall be excluded any Person who becomes such a beneficial owner in connection
with an Excluded Transaction (as defined in paragraph (c) below);

(b) the following individuals cease for any reason to constitute a majority of
the number of members of the Company’s Board (“Directors”) then serving:
individuals who, on the date hereof, constitute the Board and any new Director
(other than a Director whose initial assumption of office is in connection with
an actual or threatened election contest including but not limited to a consent
solicitation, relating to the election of Directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds
(2/3) of the Directors then still in office who either were Directors on the
date hereof or whose appointment, election or nomination for election was
previously so approved; or

(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary thereof with any other corporation, other than a merger
or consolidation (an “Excluded Transaction”) which would result in the holders
of the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving corporation or any parent thereof) at
least 50% of the combined voting power of the voting securities of the entity
surviving the merger or consolidation (or the parent of such surviving entity)
immediately after such merger or consolidation, or

(d) the shareholders of the Company approve a plan of complete liquidation of
the Company, or there is consummated the sale or other disposition of all or
substantially all of the Company’s assets.

8. Corporate Structure Change. Except as otherwise provided in the Plan in the
case of a Change in Control of the Company, in the event of any merger,
consolidation, reorganization, recapitalization, reclassification or other
capital or corporate structure change of the Company, the securities or other
consideration receivable for or in conversion of or exchange for Restricted
Shares shall be subject to the terms and conditions of this Agreement to the
same extent and in the same manner as the Restricted Shares are subject;
provided that the Board of Directors may make such modifications and additions
to the terms and conditions (including restrictions on transfer and the
conditions to the timing and degree of lapse of such restrictions) that shall
become applicable to the securities or other consideration so receivable as the
Board of Directors may provide in its absolute discretion.

9. Tax Withholding. The obligation of the Company to remove restrictions
applicable to the Restricted Shares on behalf of Grantee pursuant to Section 5
hereof shall be subject to the receipt by the Company from Grantee of any
withholding taxes required as a result of the award of the Restricted Shares or
lapsing of restrictions thereon. Unless the Committee shall determine otherwise
at any time after the date hereof, Grantee may satisfy all or part of



--------------------------------------------------------------------------------

such withholding tax requirement by electing to sell to the Company a designated
number of unrestricted shares of Class A Ordinary Shares held by Grantee at a
price per share equal to the Fair Market Value of such shares, provided that the
aggregate value of the shares sold does not exceed the minimum required tax
withholding obligation.

10. Securities Laws Requirements. The Company shall not be required to issue
Restricted Shares unless and until (i) such shares have been duly listed upon
each stock exchange on which Class A Ordinary Shares are then registered and
(ii) the Company has complied with applicable federal and state securities laws.
The Company may require Grantee to furnish to the Company, prior to the issuance
of any Restricted Shares, an instrument, in such form as the Committee may from
time to time deem appropriate, in which Grantee represents that the Restricted
Shares acquired by him hereunder are being acquired for investment and not with
a view to the sale or distribution thereof.

11. Incorporation of Plan Provisions. This Agreement and the award of Restricted
Shares hereunder are made pursuant to the Plan and are subject to all of the
terms and provisions of the Plan as if the same were fully set forth herein. In
the event that any provision of this Agreement conflicts with the Plan, the
provisions of the Plan shall control. Grantee acknowledges receipt of a copy of
the Plan and agrees that all decisions under and interpretations of the Plan by
the Committee shall be final, binding and conclusive upon Grantee. Capitalized
terms not otherwise defined herein shall have the same meanings set forth in the
Plan for such terms.

12. No Rights to Employment. Nothing contained in this Agreement shall confer
upon Grantee any right to continued employment by the Company or any Subsidiary,
or limit in any way the right of the Company or any Subsidiary to terminate or
modify the terms of Grantee’s employment at any time.

13. Code Section 409A. If any provision of this Agreement would result in the
imposition of an excise tax under Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”), that provision will be
reformed to avoid imposition of the excise tax and no action taken to comply
with Section 409A shall be deemed to impair a benefit under this Agreement or
require the consent of the Grantee.

 



--------------------------------------------------------------------------------

14. Miscellaneous.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF
LAWS.

This Agreement shall be binding upon and inure to the benefit of the Company and
its successors and assigns.

If any term or provision of this Agreement should be invalid or unenforceable,
such provision shall be severed from this Agreement, and all other terms and
provisions hereof shall remain in full force and effect.

This Agreement, including the relevant provisions of the Plan, and the
Employment Agreement constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, with respect to the subject hereof. This
Agreement may not be amended, except by an instrument in writing signed by the
Company and Grantee.

This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

OPENTV CORP. By:       Name:     Title:  

Grantee has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Agreement.
Grantee further agrees to notify the Company upon any change in the residence
address indicated below.

 

Dated:           BEN BENNETT     Residence Address:                  